Hurt, J.
On the 5th day of October, A. D. 1880, judgment nisi was rendered against appellants. At the following term the parties answered, among other things, that the principal had never signed the bond upon which the forfeiture was rendered. This answer we find by the record to be true. It is urged by the assistant attorney general that, as the attorney of the principal prepared the bond, and as the principal’s name is contained in the body of the bond, these facts constitute a signing by the principal. To this we cannot agree. The Code of Crim. Procedure, art. 288, requires that the bond be signed by the principal and sureties; or, in case all of either of them cannot write, then that they affix thereto their marks. ”
*238In Fulshear v. Randon, 18 Texas, 277, Judge Wheeler says: “ In order to bind a party to a written contract or agreement, it is not necessary that his signature should appear at the end of it. If he writes his name in any part of the agreement it may be taken as his signature, provided it was there written for the purpose of giving authenticity to the instrument, and thus operating as a signature.”
In the case in hand the principal did not write his name in any part' of the bond, nor does the evidence show that he authorized any person to write it in or sign it to the bond, for the purpose of giving authenticity to the bond. The court therefore erred in making the judgment nisi final, the bond being absolutely void. It is unnecessary to discuss the other points raised in the brief of appellant.
The judgment is reversed and the cause ordered to be dismissed.

Reversed and dismissed.